 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        JASON SMITH,                                      CASE NO. C19-6187RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      TOM WOLFE,

12                             Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Smith’s amended proposed complaint,

15   filed in support of his motion for leave to proceed in forma pauperis. The Court initially denied

16   Smith’s Motion, because he did not state a plausible claim. Smith’s revised effort does not

17   address the shortcomings; it explains that he is “not accustomed” to the standard against which

18   this Court must measure a proposed complaint before it will permit a pro se plaintiff to

19   commence a lawsuit without paying the filing fee.

20          A district court may permit indigent litigants to proceed in forma pauperis upon

21   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The court has broad

22

23

24


     ORDER - 1
 1   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 2   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th

 3   Cir. 1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed

 4   in forma pauperis at the outset if it appears from the face of the proposed complaint that the

 5   action is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369

 6   (9th Cir. 1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis

 7   complaint is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v.

 8   Dawson, 778 F.2d 527, 529 (9th Cir. 1985); Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.

 9   1984).

10            A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

11   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

12   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

13   U.S. 544, 570, (2007)). A claim for relief is facially plausible when “the plaintiff pleads factual

14   content that allows the court to draw the reasonable inference that the defendant is liable for the

15   misconduct alleged.” Iqbal, 556 U.S. at 678.

16            Smith has not met this standard, whether he is familiar with it or not. He must articulate

17   the “who what when where and why” of a story that, if true, would entitle him to some relief in

18   this court. The current filings do not leave the court or the defendants with any information about

19   what he is suing about, or why he is doing so in this court. The Motion for leave to proceed in

20

21

22

23

24


     ORDER - 2
 1   forma pauperis is DENIED. Smith shall pay the filing fee or file proposed amended complaint

 2   within 21 days, or this matter will be dismissed without further notice.

 3          IT IS SO ORDERED.

 4          Dated this 9th day of March, 2020.

 5

 6                                                        A
                                                          Ronald B. Leighton
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
